Citation Nr: 1814120	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to May 9, 2013, for the grant of service connection for right elbow degenerative joint disease status post dislocation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript is of record. 

In July 2016, the Board found that the issue of whether there was clear and unmistakable error (CUE) in the February 2002 rating decision that denied entitlement to service connection for a right elbow disability was raised by the record during the April 2015 Board hearing.  The Board found that the claim of entitlement to an earlier effective date was inextricably intertwined with the Veteran's CUE claim.  The effective date claim was remanded to allow the Agency of Original Jurisdiction (AOJ) the ability to adjudicate the Veteran's CUE claim.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2016 remand, the Board found the Veteran's claim for an earlier effective date for his service connected right elbow degenerative joint disease was inextricably intertwined with a statement made in the April 2015 Board hearing which alleged a clear and unmistakable error (CUE) in the February 2002 rating decision which denied service connection for the same issue.  The Board indicated that the claim for CUE had not been adjudicated by the AOJ, and therefore, it did not have jurisdiction over it.  The Board referred the CUE issue to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017). 

A review of the record shows that in the July 2017 rating decision, the AOJ adjudicated the issue of whether there was CUE in the February 2002 rating decision which denied service connection for a right elbow disability and found that revision of the February 2002 rating decision on the basis of CUE was not warranted.  The Veteran was furnished notice of this rating decision and his appellate rights on July 11, 2017.  An unappealed decision by the AOJ is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2017).  The July 7, 2017 decision that determined that there was no CUE in the February 2002 rating decision is not yet final since the time period for the Veteran to file an appeal is pending until July 7, 2018.  The one-year period for filing a timely and appropriate Notice of Disagreement (via VA Form 21-0958) as to the July 7, 2017 rating decision has not yet expired.

The claim for an earlier effective date for the grant of the service connection for right elbow degenerative joint disease is inextricably intertwined with the claim for CUE, as a finding of CUE in the February 2002 rating decision would have a significant impact on the claim for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (holding that were a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  For this reason, the Board cannot yet decide the issue of entitlement to an earlier effective date for the grant of the service connection for right elbow degenerative joint disease.

As Board consideration of the claim for an earlier effective date, at this juncture, would be premature; this matter must be remanded until the expiration of the one year appellate period for July 7, 2017 CUE determination. 

Further, an additional attempt should be made to obtain any in-service clinical records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all inpatient clinical records.  Clinical records for the Veteran's entire period of service, from October 1980 to October 1983, must be requested.

2.  At the expiration of the one year appellate period of the July 7, 2017 CUE determination, or after taking appropriate action in the event that the July 7, 2017 determination is timely appealed, the issue of entitlement to an earlier effective date earlier than May 9, 2013, for the grant of service connection for right elbow degenerative joint disease status post dislocation should be readjudicated.  If any benefit being sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


